Title: To Thomas Jefferson from Lucy Ludwell Paradise, 25 June 1786
From: Paradise, Lucy Ludwell
To: Jefferson, Thomas



Sir
June 25. 1786.

I return your Excellency a thousand thanks for your kind and friendly letter. I wish it was in my power to acquaint you that the time was fixed, and that we had taken our passage for our return to dear Virginia. Since you left us I thought proper (seeing the affairs of Mr. Paradise grow worse, and worse every day, as my truly good friend Dr. Bancroft will acquaint you) to write a letter to Dr. Price to beg he would use his influence with him, to go, and take my daughter and myself with him. Mr. Paradise promised Dr. Price, and Dr. Bancroft that he would go by the 15th. of July, and if he could not support his family in his absence, he would take them likewise. He has a debt of above Two thousand pounds and as yet no Ship is arrived, and I fear his Creditors begin to be a little uneasy about their money. Mr. Seward a friend of Mr. Paradises offered to pay the Sum of Two hundred pound and above to one of his Creditors if he would go directly, and take his family with him. He has refused him, and seems determined to stay in England at all events. I have ever since I was married been begging Mr. Paradise to carry me home, and he from time to time have put me off. Was he a man that had Ten Thousand a Year, he ought to have granted my request, as it was neither unreasonable nor unjust. But in the Situation he is at present, without a farthing in this part of the world to support him, or his family, I think, I have a right to demand that if he will not go himself and take his family with him, he ought to let me go, and to have the whole management of my property. I wish your Excellency would give me your opinion upon this Subject. I forgot to tell you, that he had only his life Interest in the Estate, as likewise, the Interes of the money in the Funds of England. I must beg of your Excellency to write to me by the first opportunity. I am in great affliction as Dr. Bancroft will tell you. He has received the letters for which act of friendship, I return your Excellency my most sincere thanks. Adieu Dear Sir And believe me to be your Excellencys most obliged humble Servant and friend,

L. Paradise


P.S. He sees it is the wish of my heart to go home and therefore he will keep me here as long as he can. Be my friend and Support.

